internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo 1-plr-105829-99 date date employer plan qualified_plan employee this is in reply to your letter dated date and subsequent correspondence dated date on behalf of the employer the employer has requested a ruling on the federal_income_tax consequences under sec_83 sec_451 and sec_457 of the internal_revenue_code with respect to the plan the employer is represented to be a nonprofit corporation that is exempt from federal_income_tax under sec_501 of the code the employer has represented that the plan is unfunded and has been established primarily for the purposes of providing deferred_compensation for a select group of management or highly compensated employees within the meaning of section of the employee_retirement_income_security_act_of_1974 erisa participation in the plan is limited to the employee the employee is the chief_executive_officer and one of the founders of the employer under the plan a bookkeeping reserve_account the reserve_account shall be established for the employee the reserve_account shall be used solely as a device for the measurement and determination of the amount to be paid to the employee in the future under the terms of the plan neither the reserve_account nor any other plr-105829-99 reserve established on the financial books of the employer to reflect liabilities under the plan shall constitute or be treated as a_trust fund of any kind the employer is not required to set_aside any assets with respect to the plan any assets actually held by the employer with reference to the plan shall be and remain the sole property of the employer and shall be subject_to the claims of the creditors of the employer an initial_amount shall be credited to the employee’s reserve_account after the initial_amount is credited as of date and each august thereafter during the employee’s employment with the employer an amount shall be credited to the reserve_account equal to the difference between the amount that would have been allocated to the employee’s account in the qualified_plan if a such plan were not subject_to the limitations of sec_401 and sec_415 of the code and b the allocation formula under the qualified_plan were of pay instead of the allocation formula contained in the qualified_plan and the actual employer_contribution allocable to the employee’s account under the qualified_plan for such year ending august furthermore as of date and each august thereafter and prior to any distribution under the plan an additional_amount shall be credited to the reserve_account as an investment return equivalent the investment rate positive or negative will be the rate of investment return on the employee’s account under the qualified_plan for the same period of time this rate will be applied to the balance of the reserve_account at the beginning of the year reduced by any distributions during the year the amount in the reserve_account shall be subject_to total forfeiture in the event that the employee’s employment with the employer is terminated prior to the september immediately following the employee’s attainment of age fifty-five amounts in the reserve_account as of the september immediately following the employee’s attainment of age fifty-five and all contributions credited thereafter shall be fully vested however the forfeiture rule shall not apply and the reserve_account shall be fully vested if the employee’s employment is terminated before such date as a result of the employee’s death disability or termination by the employer without cause the terms disability and cause shall have the meaning set forth in the employee’s employment agreement vested benefits shall be paid as follows the employee shall receive a cash payment from the employer on or about the september immediately following hi sec_55th birthday of an amount equal to the employee’s estimated_tax liability as a result of vesting under the plan the balance of the reserve_account shall be paid to the employee as soon as practicable after the august coincidental with or immediately following the employee’s termination of employment with the employer for any reason plr-105829-99 if the employee terminates employment prior to age because of death disability or termination of employment without cause a lump sum cash payment shall be made to the employee or his beneficiary as soon as practicable after the august coincidental with or immediately following the employee’s termination of employment benefits under the plan shall not be subject in any manner to alienation sale transfer assignment pledge attachment garnishment or encumbrance of any kind by will or by inter_vivos instrument any attempt to alienate sell transfer assign pledge or otherwise encumber any such benefit payment shall not recognized by the board any benefit payment due under the plan shall not in any manner be liable for or subject_to the debts or liabilities of the employee or the employee’s beneficiary the plan shall be administered by the board_of directors of the employer the employer by action of the board reserves the right to amend modify terminate or discontinue the plan at any time if the plan or contributions to the plan are terminated benefits under the plan shall remain subject_to the forfeiture rules set forth above sec_457 of the code provides the rules governing the deferral of compensation by an individual participating in a deferred_compensation plan of an eligible_employer under sec_457 a tax-exempt_organization is an eligible_employer covered by sec_457 the employer is a tax-exempt_organization under sec_501 of the code and is therefore an eligible_employer within the meaning of sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred is includible in gross_income only for the taxable_year in which the compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 of the code and sec_1_457-2 of the income_tax regulations the regulations define the term eligible_deferred_compensation_plan one requirement under sec_457 is that the maximum amount which may be deferred under an eligible_deferred_compensation_plan for the taxable_year shall not exceed the lesser_of dollar_figure or percent of the participant's includible income the plan is not an eligible_deferred_compensation_plan within the meaning of these provisions because amounts deferred may exceed this limit under sec_457 of the code if an eligible employer's plan deferring compensation is not an eligible_deferred_compensation_plan the compensation is included in gross_income for the first year in which the participant's right to the compensation is not subject_to a substantial_risk_of_forfeiture sec_457 provides that the rights of a person to compensation are plr-105829-99 subject_to a substantial_risk_of_forfeiture if the person’s rights to the compensation are conditioned upon the future performance of substantial services by any individual sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services in the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the regulations provides that for purposes of sec_83 the term property includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income in the taxable_year in which it is actually or constructively received by the taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 provided that the plan is unfunded for purposes of title of erisa and that the plan and the proposed amendments are adopted without further changes and based on the information submitted and representations made we conclude that the plan constitutes an ineligible deferred_compensation plan within the meaning of sec_457 of the code pursuant to sec_457 the amount of deferred_compensation credited to the reserve_account under the plan is includible in the employee’s gross_income or in the case of the employee’ death the gross_income of his beneficiary for the first taxable_year for which the employee’s rights to these amounts are not subject_to a substantial_risk_of_forfeiture this will be the august immediately following the employee’ sec_55th birthday or his death disability or termination of employment without plr-105829-99 cause if earlier the entire amount of the reserve_account on that date is includible in gross_income for that taxable_year even if payment is made at a later date subsequent deferrals shall be includible in the employee’s gross_income when they are credited to the reserve_account pursuant to sec_457 amounts paid or made available under the plan to the employee or his beneficiary are includible in gross_income in accordance with the rules of sec_72 of the code amounts are made available when the individual becomes entitled to receive them under the plan none of the following events shall constitute a transfer of property for purposes of sec_83 of the code or sec_1_83-3 of the regulations a the adoption of the plan b the crediting of contributions to the reserve_account or c the crediting of earnings to the reserve_account under the economic benefit and constructive receipt doctrines of sec_61 and sec_451 of the code neither the creation of the plan nor the crediting of contributions or earnings to the reserve_account will create taxable_income for the employee or his beneficiary under the cash_receipts_and_disbursements_method of accounting except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the above transaction under any other provision of the code this ruling is directed only to the taxpayer who requested it this ruling applies only to the plan as proposed to be amended and only as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely charles t deliee chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure plr-105829-99 copy for sec_6110 purposes
